PARHAM, Associate Judge,
dissenting:
I must respectfully dissent from the majority opinion. Specifically, I agree with all of the concurring opinion of Judge James Downey, including his conclusion that allowing Dr. Scherer’s testimony as described could not be held as harmless error. However, I depart as to following the precedent in Hill. The decision in Seaboard Coast Line Railroad Company v. Hill, 250 So.2d 311 (Fla.4th DCA 1971) is such a departure from precedent that it should not be followed. It is bad law and should be set aside.
The Defendant in this case was entitled to have the Plaintiff’s wrongdoing, her contributory or comparative negligence evaluated without the taint of the opinion of this self-styled “human engineer”.
For the above reasons I do respectfully dissent.